FILED
                                                                                                   MAY - 6 2009
                                   UNITED STATES DISTRICT COURT                              NANCY MAYER WHITIINGTON. CLERK
                                   FOR THE DISTRICT OF COLUMBIA                                    U.S. DISTRICT COURT


       KAREEMAH BELL,                                 )
                                                      )
                      Plaintiff,                      )
                                                      )
               v.                                     )
                                                      )
                                                              Civil Action No.
                                                                                    U9 0828
       JW MARRIOTT HOTEL,                             )
                                                      )
                      Defendant.                      )


                                         MEMORANDUM OPINION

               This matter comes before the court on review ofplaintiffs application to proceed in

       forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

       complaint.

               The Court has reviewed plaintiffs complaint, keeping in mind that a complaint filed by a

       pro se litigant is held to a less stringent standard than is applied to a formal pleading drafted by a

       lawyer. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however, must

       comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

       (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

       contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

       short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

       for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

       standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

       prepare a responsive answer, to prepare an adequate defense and to determine whether the

       doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

               Plaintiff alleges that, on February 14, 2009, "security decided to bar [her] out of the JW




/JJ)
Marriot Hotel." Compl. at 1. The complaint sets forth neither a short and plain statement of this

court's jurisdiction, a short and plain statement showing plaintiffs entitlement to relief, nor a

demand for any particular relief. For these reasons, the complaint will be dismissed without

prejudice for its failure to comply with Rule 8(a).

       An Order consistent with this Memorandum Opinion is issued separately.